Title: [December 1786]
From: Adams, John Quincy
To: 



      Friday December 1st. 1786.
      
      
       It was on Wednesday, that the troop of horsemen from Boston went up in search of Shattuck. They succeeded in their attempt, and this forenoon at about 11 o’clock, they return’d through this town, with two besides Shattuck; by the names of Parker, and Page. These were taken by the horsemen, from Groton, before, the arrival of those from Boston. The circumstances of Shattuck’s capture, are variously related, but the following are the most authenticated. The gentlemen pass’d the night on Wednesday at Concord; and yesterday morning, at about seven, they went to Shattuck’s house. He was gone from thence but they could not discover which way. They then came about a mile on this road, and met a man, who by threats and promises was induced to tell them, that he had parted from Shattuck, but a short Time before, but he would not say where. They proceeded a little further, and saw in the snow the tracks of a man, going from the common road. They suspected them to be his, and followed them. Mr. Sampson Read, first saw him, on the opposite bank of a small river, and immediately cross’d it on the ice; Shattuck then came to a stand, and said to Read: “I know you not; but whoever you are you are a dead man.” Read ascended the bank; a scuffle between them ensued. Read fell over the Bank, and the other, in making a violent push, at him, lost his sword, and fell upon him. He recovered his sword however, and was just about to pierce his antagonist with it, when Dr. Rand of Boston, arrived, and drew the sword from his hand, backwards by the hilt; at the same time Fortescue Vernon aimed at Shattucks arm, but the sword glanced, and wounded him dangerously in the knee, upon which he immediately surrendered himself; but said he should be rescued in half an hour: the gentlemen, were not molested however in bringing him off; but had every where every assistance given them, that they were in want of, and the apparent good will of every one, wherever they went.
      
      
       
        
   
   Oliver Parker of Groton, who led the insurgents in their march through Concord on their way to the Cambridge courthouse, and was later joined by Shattuck. Benjamin Page was another Groton ringleader (Samuel A. Green, “Groton during Shays’s Rebellion,” MHS, Procs.Massachusetts Historical Society, Collections and Proceedings., 2d ser., 1 [1884–1885]:303–304).


       
      
       

      2d.
      
      
       The party from Roxbury under the command of Major Spooner, which went from here, thursday evening, were not so successfull in their pursuit of Wheeler, and Smith, as those who went for Shattuck. They mistook the house where he was, and he got information of their being in quest of him, before they could find him, so that he made his escape. The Court adjourned from hence this afternoon, and Cambridge is not at present in danger of being the immediate scene of action. These rebels have for these three months, been the only topic of conversation all over the Commonwealth.
      
      

      3d.
      
      
       A number of the Class drank tea in the morning at Bridge’s chamber. Attended meeting, all day; Mr. Hilliard preached in his ordinary stile in the morning, but after dinner he gave us, a sermon against swearing; the best I ever heard him deliver.
      
      

      4th.
      
      
       We had after prayers a class-meeting, upon the subject of a private commencement. Freeman read the Petition, which he was desired by the class to draw up; it was voted that it should be carried up this week. I went with Sever, and pass’d the evening at Mr. Gerry’s. Just before we went it began to snow, but when we return’d, we had a violent storm, with the wind in our faces all the way. Sat with Sever about an hour after we got back.
      
      
       
        
   
   This petition and two others mentioned in later entries have not been found. The Corporation did not discuss the petition until 10 April 1787 and decided not to grant the request because “public exercises of commencement have an happy influence in exciting a laudable emulation among the students” and because displays of students’ learning “are highly beneficial to the Commonwealth at large by stimulating parents to give their children an education which may qualify them to fill with reputation and honor the several offices in church and state” (MH-Ar: Corporation Records, 3:282–283). Joseph Willard added several more substantial reasons when he spoke to the class the following day. See below. The class made one final appeal on 1 May to the college overseers, but they eventually supported the corporation in denying a private commencement (MH-Ar:Overseers Records, 3:343–344).


        
   
   In a letter to his sister, JQA explained what was at the heart of the matter. “The expenses of that day, to the class which graduates, are said to amount upon an average to £1000. In the present situation of the country,” he continued, “this is a large sum, and the advantages derived from appearing in public on a commencement program are not adequate to it” (JQA to AA2, 14 Jan.–9 Feb. 1787, Adams Papers). To this argument the overseers made some concessions by ordering that the strictest economy be observed at commencement. They omitted the usual entertainment and ordered that merely a cold dinner should be provided, for which the students would pay only $2.00. No entertainment was to be given by any candidate for a degree outside the walls of the college, except those whose parents lived in Cambridge. Students were advised to dress simply in inexpensive black worsted gowns, not to purchase new clothes, and not to entertain friends in their rooms in a lavish fashion (MH-Ar: Corporation Records, 3:282–283).


       
      
      

      5th.
      
      
       The storm continued with unabated violence, a great part of the day. In the evening however it cleared up, and is now very cold. This day had been appointed for exhibition, but the weather was such as prevented it. Several of the Class had invited a number of the young ladies in town, to a dance, but were obliged to postpone it likewise for several days.
      
      

      6th.
      
      
       The Weather fair, but the Snow, which drifted a great deal, is in some places so deep, that it is impossible to get through it. We danced in the club this evening at Foster’s chamber.
      
      

      7th.
      
      
       I have been rather idle, this week, and this day entirely so. This evening I went down with Mr. Andrews to Judge Dana’s, and spent a couple of hours there. Invited Miss Ellery and Miss Nancy Mason, to the dance to’morrow.
      
      
       
        
   
   John Andrews, Harvard 1786, who was studying divinity at Harvard at this time.


       
       
        
   
   Almy, daughter of William Ellery (JQA to AA2, 14 Jan.–9 Feb. 1787, Adams Papers).


       
      
      

      8th.
      
      
       It Snow’d in the morning till 10 o’clock, and it was feared the exhibition, must be again postponed. But it cleared before noon, and at about 3 o’clock, the president made his appearance in the chapel. Lloyd delivered an Oration, upon Commerce in Latin. He spoke so low that I could not hear him. Abbot 2d. and Chandler, then read a forensic, on the question, whether the natural reason of man be sufficient for the discovery of the existence of a God. The syllogistic, on the Question, Whether self love be the only spring of human actions, by Bancroft, respondent, Baxter, Adams 2d., and Treadwell opponents, followed; after this came the dia­logue, between Adams 3d. and Wier, then the greek oration by Prescott and finally the English Oration by Putnam. The forensic, I was much pleased with: but of the last piece I could make neither head nor tail. Agriculture must find another panegyrist, before, it will be praised as it deserves. The mathematical parts were then delivered up; and after an anthem had been sung, and a few tunes play’d the company dispersed. A little after five, several of us went down, and supp’d at Bradish’s: after which we went for the Ladies; and danced till 2 in the morning. The Ladies were Miss Ellery, Hill, Williams, Frazer, Wigglesworth, Jones 2 Miss Kneeland, and 2 Miss Masons, Miss Cutts, and Miss Badger. The Lads were Fiske, Little, Bridge, Freeman Mason, Tom and Gardner Chandler, Beale, Amory, Lloyd, Foster, Williams, and myself, besides Mr. Andrews, who undertook to be the manager. The dance was very agreeable, except, that some partners were much better than others; and when we drew the poorest, we were not so perfectly contented. After we had sent the Ladies home, Mr. Andrews came to college and lodged with me.
      
      
       
        
   
   Margaret (Peggy) Wigglesworth, daughter of Prof. Edward Wigglesworth, who later married John Andrews (Paige, Hist. of Cambridge, Mass.Lucius R. Paige, History of Cambridge, Massachusetts, 1630-1877. With a Genealogical Register, Boston and New York, 1877. Supplement and Index..., by Mary I. Goz- zaldi, Cambridge, 1930., p. 691).


       
       
        
   
   Catherine Jones, of Newburyport, a distant relative of Prof. Wigglesworth (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 5:410; Vital Records of Ipswich, Massachusetts, to the End of the Year 1849, 2 vols., Salem, Mass., 1910).


       
      
      

      9th.
      
      
       Very little fatigue, by the last night’s party: but much fatigued by the weather. For there came on this morning a second snowstorm which has raged all day with as much violence, as that which came in the beginning of the week. All the former paths, are filled up, and in some places the snow is more than 6 feet deep, and what is worse than all; I am entirely destitute of wood, and am obliged, to go about, and live upon my neighbours. The storm is so violent, that it was with the greatest difficulty, we could get to Williams’s, where we drank tea this evening.
      
      

      10th.
      
      
       The weather cleared up this morning; but the wind was so high, and the snow so deep; that Mr. Hilliard could not get out to meeting. The breakfast club were at my chamber, in the morn­ing; and at noon we all went down and dined at Bradish’s. We pass’d the afternoon, and supp’d there. Bridge, and I, made an attempt to go down to Professor Wiggles worth’s in the evening, but the snow was so deep we could not succeed.
      
      

      11th.
      
      
       We recite this week in Burlamaqui, to Mr. Burr, but he did not attend this day. I am reduced to the necessity of being idle; for I have no wood left, and must live where I can. Foster went off this morning to Boston, and I have for the present taken up my quarters with Bridge, who has a little wood left. Meeting of the ΦBK, this evening at Burge’s chamber; the performers were absent: so there was nothing done except admitting Barron, and appointing performers for the next meeting, which is to be at Cranch’s chamber this day fort’night.
      
      

      12th.
      
      
       The government, this morning, determined that if more than half the students should be destitute of wood, the college should be dismiss’d. The president went to Boston, to consult the corporation, upon the subject, and he informed Little, who went this evening to request leave to go home, that the students would be permitted to disperse, to-morrow morning. Club danced at Little’s chamber this evening.
      
      

      13th.
      
      
       This morning, immediately after prayers, the president informed us that the vacation would begin at present, and be for 8 weeks, and hinted that the spring vacation, might on that account be omitted. As I thought I should be able to study much more conveniently here than any where else; I obtained leave to remain in town. Bridge proposes staying likewise, and we shall live together. In the afternoon we went down to Professor Wigglesworth’s; found Miss Ellery just going home; I went with her, and pass’d half an hour at the judge’s. Bridge engaged for us both to board at Mr. Wigglesworth’s. Spent the evening at Mr. Pearson’s.
       
       
      
       

      14th.
      
      
       Thanksgiving day. Mr. Hilliard, preached a very long sermon, but none of the best. He appeared to have laboured much, and I thought quite without success. Indeed he thought perhaps there was no reason for giving thanks considering the Situation of the Country, and this makes him the more excusable. Bridge and I went down after meeting to Judge Dana’s; dined, and passed the afternoon and evening there.
      
      

      15th.
      
      
       Many families in town are distressed for want of wood; the snow, is so deep, that, the people in the Country cannot get into the woods, and there have been but two or three loads in town, since, the first storm. We begin to be shortened for it; and, are therefore prevented from studying, with any application, for the present.
      
      

      16th.
      
      
       Tom, came from Boston this forenoon. Fifteen persons were buried there this afternoon, who perished, by different shipwrecks in the late storms. The weather quite moderate; and so calm that we could hear the bells in Boston toll, as plain, as we can that in Town, from the chambers in Hollis.
      
      

      17th.
      
      
       Chandler 1st. went off this morning; there are about 20 of the scholars, who have not yet been able to get home. They are however going off, one by one. Attended meeting all day. Mr. Hilliard preached in the morning, a sermon, which I have heard him deliver before. Thanksgiving sermon I suppose took up all his Time this week. Mr. Burr preach’d in the afternoon, and saved the Parson, the trouble, of reading another old piece. The young preachers are generally the most liberal minded; Mr. Burr was very particular, upon the insufficiency of faith without works, and strongly recommended morality.
      
      

      18th.
      
      
       The young Ladies at Mr. Wigglesworth’s, dined at Judge Danas, I went down there with Bridge; to tea, and pass’d the evening, very sociably. The conversation turn’d upon diverse topics, and among the rest upon love which is almost always the case when there are Ladies present. Peggy came away at about 10, but Miss Jones, concluded to stay there, to-night.
      
      

      19th.
      
      
       Foster, and Lovell, and Cranch were here to day; all came for their cloaths &c. Several of the Class still remain, and untill they are gone, it will be impossible for us to study much. As they expect to go every day, they are rather dissipated, and more or less make us so. We got this day a load of wood. It is however still very dear.
      
      

      20th.
      
      
       I have been rather more attentive this day, than for this week, past, and have written considerably. This evening a slay came from Petersham for Baron and Whitney. The person, who came with it informs us, that the insurgents have all disbanded, that numbers of them suffered extremely in the late storms, one or two perished, and several still remain, very ill at Worcester. They have had time to reflect on their conduct, and for their enthusiasm to cool down; I wish it may reform them.
      
      

      21st.
      
      
       Miss Jones returned from Judge Dana’s. I spent the evening with Bridge, and Freeman, at the Professor’s. Miss Bromfield, Miss L. Kneeland, Miss Cutts, and Miss Ellery were there. Of all these ladies, the last are rather unsociable. We had however, upon the whole, a good time. Miss Cutts unluckily got a fall on the ice, as she was going out to the slay. Had her limbs, been rather more pliant, perhaps she might have saved herself. We came away before ten, and Freeman sat about an hour with us.
      
      

      22d.
      
      
       Miss Cutts’s misfortune, last night, has been a subject of much diversion, to the Ladies; to Miss Jones especially, who is inclined to be satirical, and appears to take no pains to restrain that disposition; whence I conclude, she considers it as an accomplishment. This is a very common error, especially among the female sex. Satire they suppose, always includes wit, and many a severe reflection has been made, not from a principle of disapprobation, but with a view of appearing brilliant. Miss Jones, I fancy is not entirely faultless in that respect: she is but 18, rather giddy, and unexperienced. She has a very fair complexion, and good eyes, of which she is sensible; her face, is rather capricious than beautiful, and some of her features, are not handsome; of this she is not so well apprized; her shape is not inelegant, but, her limbs are rather large: she is susceptible of the tender Sentiments; but the passion, rather than the lover is the object of her affection; she is perhaps too sarcastic, but her real disposition which is good natured will excuse that; and a few more years may correct the foible.
      
      

      23d.
      
      
       Dined with Mr. Harris, Freeman, and Bridge at Mr. Pearson’s. He has been very polite to me, and was quite complaisant, this day. Mrs. Pearson, did not appear; but Miss Bromfield, and Miss Cutts were there. Neither of them were peculiarly sociable, and the latter appears just proper to make a prude, in a few years.
       The weather has been very moderate, it rain’d all the morning. This afternoon it grew colder, and began to snow. I hope we are not to have a third storm, like the two we have had already.
      
      

      24th.
      
      
       Snow’d all night, and this forenoon. I attended meeting all day: Mr. Hilliard preached, but not in his best way. The meeting was very thin. It cleared up this afternoon, and the evening is very cold.
      
      

      25th.
      
      
       Christmas day; and one of the coldest, we have had this Season. The snow which has fallen, will be very useful in the roads: it fell very even, and has filled up the bare spots; we spent the evening at the professor’s with Mr. Ware, and Mr. Andrews. Had a good deal of chat with Peggy. Mr. Ware sung.
      
       

      26th.
      
      
       Bridge went to Boston. Mason finally took his leave, and left us to ourselves; so that we shall henceforth, be able to study, with much less interruption than we have hitherto done.
      
      

      27th.
      
      
       Bridge went to Boston again: in the evening we went down, with Mr. Ware, and Freeman, to Judge Dana’s. We convers’d and play’d whist, and sung till 10, o’clock. The ladies seem to have settled that we are to be in love: but ideas of this kind, are very common with the ladies, who think it impossible to live without Love.
      
      

      28th.
      
      
       Studying Saunderson; Mayo was here in the afternoon. Mr. Ware likewise paid us a visit and sat about half an hour. The weather has been very good for several days, but the weatherwise foretell a snow storm.
      
      

      29th.
      
      
       Continuation of the same course. We got us some wood, this afternoon. Bridge, pass’d the evening with the Ladies, at Mr. Mason’s; but for particular reasons I preferr’d staying at home. Lloyd was here in the forenoon. Bridge, and Freeman return’d late from Mr. Mason’s. Freeman pass’d an hour with us, after he came back.
      
      
       
        
   
   Thaddeus Mason, holder of various provincial offices, including clerk of the Middlesex court of common pleas from 1735 to 1789 (Paige, Hist. of Cambridge, Mass.Lucius R. Paige, History of Cambridge, Massachusetts, 1630-1877. With a Genealogical Register, Boston and New York, 1877. Supplement and Index..., by Mary I. Goz- zaldi, Cambridge, 1930., p. 606–607).


       
      
      

      30th.
      
      
       The week has closed as it began, and I shall be content if for the six remaining weeks of the vacation I can make, an equal progress, in my present course of studies. Williams spent the evening with us. The weather is quite moderate; and has the appearance of rain.
      
       

      31st.
      
      
       Sacrament day. Mr. Hilliard preach’d an occasional sermon in the forenoon; and in the afternoon from Acts IV. 28. We pass’d the evening at the professors, in company with Mr. Andrews.
       This day completes two years, since, I attempted to commit to paper, the transactions, which daily occurr’d, in which I was concerned. It is a question, whether amidst the quantity of trivial events, to which I have given place, and the heap of trash which I have here inserted, there is sufficient matter worthy of remembrance, to compensate for the time I have spent in writing. For these 15 months, the Scenes before me have been so much alike, that these pages have not even the small merit of variety: but to myself I have always spoken, for myself I have always written, and to myself only, I am accountable for the nonsense, and folly in this and the preceding Volume.
      
     